                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        IN RE ZILLOW GROUP, INC.                             Master File No.: C17-1568-JCC
          SHAREHOLDER DERIVATIVE
10
          LITIGATION.                                          ORDER
11

12

13

14

15          This matter comes before the Court on Plaintiffs’ motion to seal (Dkt. No. 35). Having

16   thoroughly considered the parties’ briefing and the relevant record, the Court finds oral argument

17   unnecessary and hereby GRANTS the motion for the reasons explained herein.

18   I.     BACKGROUND

19          This is a shareholder derivative action brought for the benefit of nominal defendant

20   Zillow, Inc., against current and former members of Zillow’s board of directors and executive

21   officers, seeking to remedy Defendants’ breaches of fiduciary duties and unjust enrichment. (See

22   Dkt. No. 36-1 at 2.) The case is related to a parallel securities class action currently before the

23   Court, in which the plaintiffs allege that Zillow and its executives made materially false and

24   misleading statements regarding the legality of its “co-marketing” advertising program. See In re

25   Zillow Secs. Litig., Case No. C17-1387-JCC, Dkt. No. 47 (W.D. Wash. 2018). In that case, the

26   Court recently denied the defendants’ motion to dismiss the second amended complaint (Dkt.


     ORDER
     C17-1568-JCC
     PAGE - 1
 1   No. 54), and the defendants have since filed their answer. (Dkt. No. 55.)

 2          In this action, the parties entered into a non-disclosure agreement to allow Zillow to

 3   designate certain documents it was producing to Plaintiffs pursuant to a books and record

 4   demand as confidential. (Dkt. No. 35 at 1.) Plaintiffs subsequently included some of that

 5   designated confidential information in their verified consolidated shareholder complaint. (Id.; see

 6   Dkt. No. 36-1.) Plaintiff’s filed this motion pursuant to Local Civil Rule 5(g), asking the Court

 7   for permission to file and maintain an unredacted copy of the verified consolidated shareholder

 8   complaint under seal. (Dkt. No. 35 at 1.) Defendants have filed a brief in support of Plaintiffs’
 9   motion. (Dkt. No. 40.)
10   II.    DISCUSSION

11          A.      Legal Standard

12          “There is a strong presumption of public access to the court’s files.” W.D. Wash. Local

13   Civ. R. 5(g). When a party wishes to file a document under seal because it contains information

14   that another party has designated as confidential, the parties “must meet and confer to determine

15   whether the designating party will withdraw the confidential designation or will agree to redact

16   the document so that sealing is unnecessary.” W.D. Wash. Local Civ. R. 5(g)(1)(A). If the parties

17   are unable to agree to removal or redaction of the confidential material, the filing party may

18   move to file and maintain the document under seal. See W.D. Wash. Local Civ. R. 5(g)(2)(B).

19          To overcome the presumption of public access to the court’s files, there must be a

20   “compelling reason” for sealing sufficient to outweigh the public’s interest in disclosure. Ctr. for

21   Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1101 (9th Cir. 2016) (applying the

22   “compelling reason” test to motions to seal documents that are “more than tangentially related to

23   the merits of a case”). Courts in the Ninth Circuit have employed the “compelling reason”

24   standard to motions to seal an unredacted copy of a complaint. See, e.g., Williams & Cochrane,

25   LLP v. Quechan Tribe of the Fort Yuma Indian Reservation, 2017 WL 7362744, slip op. at 2

26   (S.D. Cal. 2017) (“District courts generally conclude that the ‘compelling reasons’ standard


     ORDER
     C17-1568-JCC
     PAGE - 2
 1   applies because the complaint initiates the civil action.”).

 2           B.      Plaintiffs’ Motion to Seal

 3           The parties have complied with the procedural requirements for filing an unredacted copy

 4   of the verified consolidated shareholder complaint under seal. See W.D. Wash. Local Civ. R.

 5   5(g). Plaintiff has redacted a total of 4 paragraphs from the 133-paragraph complaint. (See Dkt.

 6   No. 36-1 at 19–20.) Defendants argue that this information should remain sealed because it is

 7   confidential business information provided to Zillow’s board of directors during a non-public

 8   meeting. (Dkt. No. 40 at 4.)
 9           Having reviewed the redacted information, the Court concludes that Defendants have
10   demonstrated a compelling reason to file and maintain a copy of the unredacted complaint under
11   seal. The redacted information is confidential business information presented to Zillow’s board
12   of directors the disclosure of which could adversely affect future deliberations by the board.
13   Moreover, the redacted information has little public value aside from the inherent value of
14   allowing complete access to the Court’s records. See Hill v. Xerox Corp., Case No. C12-0717-
15   JCC, Dkt. No. 113 (W.D. Wash. 2014). Finally, the Court finds that the redactions are a small
16   portion of the overall complaint and will not impair the public’s ability to understand the nature
17   or basis of Plaintiffs’ claims.
18   III.    CONCLUSION

19           For the foregoing reasons, Plaintiffs’ motion to seal (Dkt. No. 35) is GRANTED. The

20   Clerk shall maintain a copy of the verified consolidated shareholder complaint (Dkt. No. 37)

21   under seal until further order of the Court.

22           DATED this 30th day of July 2019.




                                                            A
23

24

25
                                                            John C. Coughenour
26                                                          UNITED STATES DISTRICT JUDGE

     ORDER
     C17-1568-JCC
     PAGE - 3
